Citation Nr: 1618169	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  13-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION


The Veteran had active duty service from April 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the Chicago, Illinois RO.

In his April 2013 substantive appeal, the Veteran requested a Board hearing.  He was initially scheduled for a hearing in September 2014, but could not attend due to illness.  He was then rescheduled for a March 2015 hearing and did not appear.  He has not asserted good cause for missing the most recent hearing and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015, the Board remanded this case for additional development.  Unfortunately, as further development is required, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, a June 2011 VA negative etiological opinion is inadequate, as it is based on the normal hearing sensitivity findings noted at service separation.  The November 2015 VA etiological opinion obtained pursuant to the October 2015 remand is similarly problematic.  Specifically, the examiner highlights negative service treatment records, does not address the possibility of delayed-onset hearing loss, and confusingly highlights different documents in the claims folder without addressing their significance.  Accordingly, a remand for another addendum opinion is required.  

Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion from a VA audiologist who did not previously provide a VA opinion in this case.  The entire claims file, including a copy of this remand, must be made available to the VA audiologist, and the VA audiologist should confirm that such records were reviewed.

The VA audiologist is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including as a result of conceded in-service acoustic trauma therein.  In addressing this question, the examiner must also discuss the significance of the August 1960 service treatment record reflecting complaints of right ear pain.

Notwithstanding a showing of normal hearing on audiometric testing in service, the VA audiologist must accept as fact that the Veteran sustained acoustic trauma in service.  Moreover, the examiner may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, to support his or her opinion.

A comprehensive rationale must be furnished for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



